 

Exhibit 10.2

 

NEITHER THIS SECURITY NOR THE SECURITIES FOR WHICH THIS SECURITY IS EXERCISABLE
HAVE BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE COMMISSION OR THE
SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN EXEMPTION FROM
REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES
ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT TO AN
EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO AN
AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH APPLICABLE STATE
SECURITIES LAWS.

 

COMMON STOCK PURCHASE WARRANT

 

IMMUNE PHARMACEUTICALS inc.

 

Warrant Shares: 500,000 Issuance Date: July 28, 2016

 

VOID AFTER 5:00 p.m. NY Standard Time on the Termination Date (as defined below)

 

THIS COMMON STOCK PURCHASE WARRANT (the “Warrant”) certifies that, for value
received, _________ (the “Holder”) is entitled, upon the terms and subject to
the limitations on exercise and the conditions hereinafter set forth, at any
time on or after July 28, 2016 (the “Initial Exercise Date”) and on or prior to
5:00 p.m. NY Standard Time on July 28, 2021, the five-year anniversary of the
Issuance Date (the “Termination Date”) but not thereafter, to subscribe for and
purchase from Immune Pharmaceuticals Inc., a Delaware corporation (the
“Company”), up to _______ shares (the “Warrant Shares”) of Common Stock, par
value $0.0001 per share of the Company. The purchase price of one share of
Common Stock under this Warrant shall be equal to the Exercise Price, as defined
in Section 1 hereunder.

 

1.EXERCISE PRICE

 

The exercise price per Warrant Share (the “Exercise Price”) shall be equal to
$1.00 per share.

 

2.EXERCISE OF WARRANT

 

2.1 Exercise. Exercise of the purchase rights represented by this Warrant may be
made, in whole or in part, at any time or times on or after the Initial Exercise
Date and on or before the Termination Date by delivery to the Company (or such
other office or agency of the Company as it may designate by notice in writing
to the registered Holder at the address of the Holder appearing on the books of
the Company) of a duly executed Notice of Exercise in the form attached hereto
as Schedule A and within three (3) trading days of the date said Notice of
Exercise is received by the Company, the Company shall have received from the
Holder payment of the aggregate Exercise Price for the Warrant Shares thereby
purchased by wire transfer or cashier’s check drawn on a United States bank.
Notwithstanding anything herein to the contrary, the Holder shall not be
required to physically surrender this Warrant to the Company until the Holder
has purchased all of the Warrant Shares available hereunder and the Warrant has
been exercised in full, in which case, the Holder shall surrender this Warrant
to the Company for cancellation within three (3) trading days of the date the
final Notice of Exercise is received by the Company. Partial exercises of this
Warrant resulting in purchases of a portion of the total number of Warrant
Shares available hereunder shall have the effect of lowering the outstanding
number of Warrant Shares purchasable hereunder in an amount equal to the
applicable number of Warrant Shares purchased. In the event of any dispute or
discrepancy, the records of the Company shall be controlling. The Holder and the
Company shall maintain records showing the number of Warrant Shares purchased
and the date of such purchases. The Company shall deliver any objection to any
Notice of Exercise within three (3) business days of receipt of such notice. The
Holder, by acceptance of this Warrant, acknowledges and agrees that, by reason
of the provisions of this paragraph, following the purchase of a portion of the
Warrant Shares hereunder, the number of Warrant Shares available for purchase
hereunder at any given time may be less than the amount stated on the face
hereof.

 

2.2 Adjustment. The number of Warrant Shares purchasable upon the exercise of
this Warrant and the Exercise Price shall be subject to adjustment from time to
time in the event of re-organization of the share capital, stock-split, issuance
of bonus shares, etc.

 

 1 

 

 

2.3 No Transferability. This Warrant and the Holder’s rights thereunder are not
transferable and/or assignable in any way. Exercise of this Warrant may be made
only by the Holder.

 

2.4 No Fractional Shares or Scrip. No fractional shares or scrip representing
fractional shares shall be issued upon the exercise of this Warrant. As to any
fraction of a share which the Holder would otherwise be entitled to purchase
upon such exercise, the Company shall, at its election, either pay a cash
adjustment in respect of such final fraction in an amount equal to such fraction
multiplied by the Exercise Price or round up to the next whole share.

 

2.5 Registration of Warrant Shares. The Company undertakes to register the
Warrant Shares on the sooner of (i) sixty (60) days after the Issuance Date, or
(ii) the closing by the Company on any equity or debt transaction generating
gross proceeds of at least $5,000,000.

 

3.RIGHTS OF THE HOLDER

 

The Holder will not be entitled, as a Warrant holder, to vote or receive
dividends or be deemed the holder of the shares of the applicable class of
Warrant Shares or any other securities of the Company which may at any time be
issuable on the exercise of this Warrant for any purpose, nor will anything
contained herein be construed to confer upon the Holder, as such, any of the
rights of a shareholder of the Company or any right to vote for the election of
directors or upon any matter submitted to shareholders at any meeting thereof,
or to give or withhold consent to any corporate action (whether upon any
recapitalization, issuance of shares, reclassification of shares, change of par
value, consolidation, merger, conveyance, or otherwise) or to receive notice of
meetings, or to receive dividends or subscription rights or otherwise until the
Warrant will have been exercised and the shares of the applicable class of
Warrant Shares purchasable upon the exercise hereof will have become
deliverable, as provided herein. Upon the exercise of this Warrant, the Holder
will be entitled to receive the same rights on the Warrant Shares as will then
be in effect with respect to the holders of such class of shares of the Company.

 

4.TERM AND TERMINATION

 

This Warrant may be exercised, subject to the terms and conditions hereof,
during the period commencing on Initial Exercise Date and terminating upon the
the Termination Date. For the avoidance of any doubt, the Company shall not be
required to provide the Holder with a reminder or prior notice with respect to
the Termination Date. The above period shall be referred to hereinafter as the
“Warrant Period.” Notwithstanding anything to the contrary, this Warrant and all
the rights conferred hereby shall terminate and expire at the aforementioned
time on the last day of the Warrant Period, unless the Warrant was previously
exercised.

 

5.MISCELLANEOUS

 

5.1 Loss, Theft, Destruction or Mutilation of Warrant. If this Warrant will be
lost, stolen, destroyed, or mutilated, the Company will execute and deliver to
the Holder a replacement warrant of like date, tenor, and denomination upon
receipt by the Company of (a) evidence satisfactory to the Company of the
occurrence of such event; (b) reimbursement of the Company’s reasonably
incidental expenses; and (c) (i) in the event of mutilation, upon surrender and
cancellation of this Warrant; or (ii) in the event of loss, theft, or
destruction of this Warrant, of indemnity reasonably satisfactory to the
Company.

 

5.2 Restrictions. The Holder acknowledges that the Warrant Shares acquired upon
the exercise of this Warrant, if not registered, will have restrictions upon
resale imposed by state and federal securities laws.

 

5.3 Representation by the Holder. The Holder, by the acceptance hereof,
represents and warrants that it is acquiring this Warrant and, upon any exercise
hereof, will acquire the Warrant Shares issuable upon such exercise, for its own
account and not with a view to or for distributing or reselling such Warrant
Shares or any part thereof in violation of the Securities Act or any applicable
state securities law, except pursuant to sales registered or exempted under the
Securities Act.

 

5.4 Entire Agreement; Amendment. This Warrant sets forth the entire
understanding of the parties with respect to the subject matter hereof and
supersedes all existing agreements among them concerning such subject matter.
All section headings herein are inserted for convenience only and shall not
modify or affect the construction or interpretation of any provision of this
Warrant. No modification or amendment of this Warrant will be valid unless
executed in writing by the Company and the Holder.

 

5.5 Waiver. No failure or delay on the part of any of the parties in exercising
any right, power or privilege hereunder and/or under any applicable laws or the
exercise of such right or power in a manner inconsistent with the provisions of
this Warrant or applicable law shall operate as a waiver thereof. Any waiver
must be evidenced in writing signed by the party against whom the waiver is
sought to be enforced.

 

 2 

 

 

5.6 Successors and Assigns; Assignment. Except as otherwise expressly limited
herein, this Warrant shall inure to the benefit of, be binding upon, and be
enforceable by the Holder and its respective successors, and administrators and
is otherwise non-transferable without the prior consent of the Company. The
Holder represents and warrants to the Company that this Warrant and the Warrant
Shares, if and when purchased by the Holder, are for the Holder's own account
and for investment purposes only and not with a view for resale or transfer and
that all the rights pertaining to the Warrant or the Warrant Shares, by law or
equity, shall be purchased and possessed by the Holder for the Holder
exclusively.

 

5.7 Governing Law. This Warrant shall be exclusively governed and construed in
accordance with the laws of the State of New York, without regard to conflicts
of laws provisions thereof. The parties hereto agree to submit to the exclusive
jurisdiction of the courts of New York with respect to the breach or
interpretation of this Warrant or the enforcement of any and all rights, duties,
liabilities, obligations, powers, and other relations between the parties
arising under this Warrant.

 

5.8 Notices. All notices and other communications required or permitted
hereunder to be given to a party shall be in writing. All notices shall be given
by registered mail (postage prepaid), by facsimile or email or otherwise
delivered by hand or by messenger to the parties' respective addresses as set
forth herein and as shall be designated by notice from time to time. Any notice
sent in accordance with this Section shall be deemed received upon the earlier
of: (i) if sent by facsimile or email, upon transmission and confirmation of
transmission or (if transmitted and received on a non-business day) on the first
business day following transmission and electronic confirmation of transmission;
(ii) if sent by registered mail, upon 3 (three) days of mailing; (iii) if sent
be messenger, upon delivery; and (iv) the actual receipt thereof.

 

[the remainder of this page was intentionally left blank]

 

 3 

 

 

[Signature Page to Warrant]

 

IN WITNESS WHEREOF, the Company has caused this Warrant to be executed by its
officer thereunto duly authorized.





          Dated: July 28, 2016   IMMUNE PHARMACEUTICALS INC.             By: /s/
John C. Militello       Name:  John C. Militello       Title:    VP of Finance,
Controller & Chief Accounting Officer

 

 4 

 

 

Schedule A

 

NOTICE OF EXERCISE

 

Date: ____________

 

To: Immune Pharmaceuticals Inc. (the “Company”)

 

(1) The undersigned hereby elects irrevocably to exercise and to purchase
________ Warrant Shares of the Company pursuant to the terms of the attached
Warrant (only if exercised in full), and tenders herewith payment of the
exercise price in full, together with all applicable transfer taxes, if any.

 

(2) Please issue said Warrant Shares in the name of the undersigned or in such
other name as is specified below:

 

_______________________________

 

The Warrant Shares shall be delivered to the following DWAC Account Number:

 

_______________________________

 

 

or by physical delivery of a certificate to:

 

_______________________________

 

 

(3) The undersigned is an “accredited investor” as defined in Regulation D
promulgated under the Securities Act of 1933, as amended.

 

(4) The undersigned agrees and acknowledges that the calculation set forth above
is subject to confirmation by the Company and any disagreement with respect to
the calculation shall be resolved by the Company in its sole discretion.

 

Please issue the Warrant Shares as to which this Warrant is exercised in
accordance with the instructions given above and, if applicable, a new Warrant
representing the number of Warrant Shares for which this Warrant has not been
exercised.

 

[SIGNATURE OF HOLDER]

 

Name of Investing Entity:
________________________________________________________________________

Signature of Authorized Signatory of Investing Entity:
_________________________________________________

Name of Authorized Signatory:
___________________________________________________________________

Title of Authorized Signatory:
____________________________________________________________________

Date:
________________________________________________________________________________________

 

 5 

 